Title: 9th.
From: Adams, John Quincy
To: 


       Attended Dr. Tucker’s meeting in the forenoon. He gave us an excellent sermon upon the story of Haman, from which he drew a number of very rational reflections upon the evils of pride, haughtiness and a revengefull disposition. In the afternoon I went and heard Mr. Carey. Townsend called upon me in the evening, and I went with him to Mr. Atkins’s where we stay’d about an hour; after which we went to see Thompson, who is quite unwell. We sat half an hour, below with Mr. Thompson. Parson Spring was there; and we conversed upon the topic which is now prevalent. The federal constitution. I came home early and wrote a long letter to W. Cranch.
      